PROVO STY, J.
Plaintiff has sued out an injunction against the putting into effect of an ordinance passed by the town council of the town of Arcadia imposing a license of $1,000 upon the business of selling nonintoxicating drinks of less than 2 per cent, alcohol, and has appealed from an adverse judgment.
He alleges - that his gross sales in said business would not exceed $2,000. Motion is made to dismiss the appeal, on the ground that this court has no jurisdiction of the case. The motion must be sustained. The case does not involve an amount exceeding $2,000, and does not present any of the other features that could serve as a basis for jurisdiction.
Appeal dismissed.